Appeal by the defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered November 10, 1986, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence. By decision and order dated February 6, 1989, this court remitted the matter to the County Court, Suffolk County, to hear and report on whether the complainants had an independent source for their in-court identification of the defendant, and the appeal was held in abeyance in the interim (see, People v Ryan, 147 AD2d 508). The County Court, Suffolk County (Sherman, J.), has conducted a hearing and submitted its report to this court.
Ordered that the judgment is affirmed.
The determination by the hearing court that the complainants’ in-court identifications of the defendant derived from a source independent of the suggestive photo array (see, People v Ryan, supra) they viewed prior to trial is amply supported by the evidence adduced at the independent source hearing (see, People v Androvett, 135 AD2d 640; People v Washington, 111 AD2d 418). Moreover, although the hearing court may have improperly curtailed defense counsel’s questioning regarding the manner in which the pretrial identification procedure was conducted (see, United States v Wade, 388 US 218, 241), the record contains sufficient evidence regarding the conduct of that procedure upon which to make an informed determination.
With respect to the conduct of the trial, the detective’s testimony to the effect that the defendant became a suspect after he spoke with the complainants constitutes inferential bolstering, and should not have been admitted (see, People v Holt, 67 NY2d 819, 821). However, under the circumstances of this case we conclude that this error is harmless beyond a *620reasonable doubt (see, People v Holt, supra; People v Johnson, 57 NY2d 969).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Brown, J. P., Lawrence, Kooper and Rosenblatt, JJ., concur.